Title: Benjamin Harrison to Virginia Delegates, 28 September 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council Septemr. 28th. 1782.
Your favor by the last post with it’s enclosures came safe to hand. I thank you for the papers. their contents are very interesting I think they give us a prospect of peace, and hope your Communications from Paris will confirm them. I wish the Members of Congress could be properly impress’d with the distress’d situation of this State with respect to circulating Gold and Silver, if they were they could never make such frequent demands on us for it. They judge of us by what they see in the Vortex in which they are placed. what little money we had is mostly swallowed up there. I know your Necessities are great but let them be what they will they can never force from the people what they have not, and it is extremely dangerous to press them too hard. The State has a great quantity of valuable Commodities on hand, which the Executive are using every endeavour to turn into Cash but I have too much reason to fear the greatest Difficulty in doing it indeed I am confident many of them must be sold exceedingly below their value. The recruiting Business is now going on tho’ slowly. the money in most of the Counties is in Hand but the wretch’d situation of the poor fellows who return from the Army damps the enlistments much. you shall be inform’d from Time to Time of it’s progress. I am &c.
B. H.
